Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Wu (CN 102650512, cited on IDS) discloses a droplet control method, relating to a microfluidic device, comprising two chip layers which are arranged opposite to each other, a first chip layer 10 and a second chip layer 20, and a corresponding control circuit. The first chip layer 10 includes: a first substrate 101 for growing driving electrodes, the first substrate 101 having a surface facing away from the driving electrodes and a surface facing toward the driving electrodes; a first driving electrode layer 103 located on the surface of the first substrate 101 facing toward the driving electrodes; an electrolyte layer 105 located on the first driving electrode layer 103; a second driving electrode layer 107 located on the electrolyte layer 105; and a hydrophobic insulating layer 109 located on the second driving electrode layer 107. The second chip layer 20 includes a second substrate 201 for growing a ground electrode; and a hydrophobic insulating layer 205 located on the ground electrode G. The gap between the first chip layer 10 and the second chip layer 20 serves as a running space for droplets (identified by letter D) (see description, paragraphs [0035] - [0045], and figures lA-2). 
In addition, Hyman (CN 10275955) teaches  a sensor element (10) preparation for detecting at least one characteristic of gas in gas chamber, especially the gas composition or gas temperature detecting gas, the method comprises the following steps: providing at least one layer comprising yttrium-stabilized zirconium dioxide in the solid electrolyte layer (12, 14, 16), at least one outer layer (18, 20) is made of made of an yttrium oxide material on the inside the solid electrolyte layer (12, 14, 16). wherein the outer layer (18, 20) than in the solid electrolyte layer (12, 14, 16) with the higher content of yttrium oxide, and common sintering in solid electrolyte layers (12, 14, 16) and the outer layer (18, 20) (see abstract). In addition, Hyman et al teaches that the sensor element 10 is prepared as follows. providing in solid electrolyte layer 12, 14, 16 as a base foil or the blank and overlapped with each other so as to form the folded form is started (see [0032]). 
However, neither Wu nor Hyman teaches or fairly suggests a microfluidic channel, wherein the channel wall comprises an electrolyte layer and a control electrode layer, at a side of the electrolyte layer away from the channel and overlapping with the electrolyte layer with respect to the channel (as claimed in claims 1, 12 and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797